Court of Appeals
of the State of Georgia

                                                              ATLANTA, August 30, 2018

The Court of Appeals hereby passes the following order

A19D0038. PAMELA MIDDLEBROOKS v. KENNETH B. WHITE et al. .


     Upon consideration of the Application for Discretionary Appeal, it is ordered that it be

hereby DENIED.


LC NUMBERS:

ST17CV0295




                                      Court of Appeals of the State of Georgia
                                           Clerk's Office, Atlanta, August 30, 2018.

                                           I certify that the above is a true extract from the minutes
                                      of the Court of Appeals of Georgia.

                                           Witness my signature and the seal of said court hereto
                                      affixed the day and year last above written.

                                                                         , Clerk.